DETAILED ACTION

Election/Restrictions
Applicant's election of Group I (claims 1-25) and of styrene/methyl methacrylate as the species for the copolymer, respectively, in response to the restriction/election of species requirement dated April 29, 2021 is hereby acknowledged.  Applicant made its election in its reply filed June 29, 2021.
Accordingly, claims 1-25 have been examined in the instant action in accordance with the species election whereas claim 26 has been withdrawn from consideration as drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 15, 19-21 and 25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Fitzgerald (US 2016/0024376 A1 to Fitzgerald et al., published January 28, 2016).  This document was cited by Applicant in its IDS filed November 22, 2019.
Fitzgerald discloses a proppant comprising a particle substrate and a polymeric coating disposed on the particle that is present in an amount of from 0.5 to 10 percent by weight of the proppant, wherein the polymeric coating contains a reaction product of an acrylate copolymer and styrene units and can further contain an epoxy and/or a melamine, wherein the proppant can be used in a fracturing fluid for hydraulic fracturing a subterranean formation, and wherein the fracturing fluid composition comprises a carrier fluid and the coated proppant dispersed therein (abstract; [0007]; [0010]; [0012]; [0013]; [0015]; [0016]; [0114]; claim 16 of Fitzgerald).  The particle can have multiple layers of polymeric coatings applied to it ([0092]).  For example the proppant can include a cross-linked polymeric coating disposed on a particle and a curable polymeric coating disposed on the cross-linked coating and vice versa, and wherein the coatings can be of varying materials, such as, inter alia, polyurethane coatings, polyarcrylate/methacrylate coatings, epoxy coatings, phenolic coatings, or other material coatings ([0092]).  
Fitzgerald further discloses that the copolymer can be the reaction product of styrene and methyl methacrylate ([0048]; [0053] to [0056]; [0059]). The copolymer is reacted to form the polymeric coating and the substrate particle for the proppant can be a ceramic particle, such as sand, or a coated sand (silica oxide) ([0018] to [0020]; [0023]; [0083]).  The proppant can have a coating that comprises an epoxy resin and melamine, wherein the epoxy can have two epoxide groups (glycidyl or oxirane groups) wherein the epoxy can be glycidyl epoxy or an aliphatic/cycloaliphatic non-glycidyl epoxy and wherein the glycidyl epoxies are typically formed via a condensation reaction of a di-hydroxyl compound, dibasic acid or a diamine, with epichlorohydrin, such as a glycidyl ester epoxy resin, a glycidyl amine epoxy resin or a glycidyl ether epoxy resin (bisphenol-A diglycidyl ether (BADGE) ([0026] to [0030]). 
Fitzgerald further discloses the proppant can be formed in-situ where the polymeric coating is disposed on the particle during formation of the polymeric coating wherein the components of the polymeric coating are combined with the particle and the polymeric coating is disposed on the particle ([0082]).  The polymeric coating can also be formed and later applied to, or mixed with, the particle and heating it to temperatures exceeding 100ºC to coat the particle, for example, sand and form the proppant ([0083]).  In another embodiment, the copolymer, the epoxy and/or melamine are reacted to form the epoxy resin and/or or copolymer in a solvent solution, such as acetone, and disposing the reacted polymeric coating on the sand particle, wherein the solvent is subsequently evaporated, and wherein the formed proppant can be subsequently heated to further crosslink the polymeric coating to optimizes physical properties of the polymeric coating ([0084]; [0088] to [0091]).  
Thus, the instant claims are anticipated by Fitzgerald.

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-14, 16-18 and 22-24 are rejected under 35 U.S.C. 103 as unpatentable over Fitzgerald and Majumder (USPN 9,403,115 B2 to Majumder et al., issued August 2, 2016).
Fitzgerald was discussed above.  Fitzgerald does not disclose its proppant/coating containing a nanoparticulate.
However, Majumder teaches a process for conversion of conventional sand granules particulates to a “core-shell” adsorbent granules materials (graphite oxide coated particulates) wherein the graphite oxide coating imparts nano-structural features on the surface of the sand granules (or other particulates), wherein this process is useful in preparing coated proppants, wherein 75 to 99% of the particles are coated with graphite oxide, wherein the coating can have a thickness of 10 nm to 10 microns, and the substrate can be a ceramic particle, such as sand.  The sand particles can be coated with a solution of graphite oxide particulates   (abstract; col. 2, line 9 to col. 3, line 2).  
Majumder further teaches that the graphite oxide particulates provide a uniform coating, is easier to disperse in water, possess higher temperature and pressure resistance, are cost-effective and, particularly, when used in proppants in oil drilling and oil production, when these graphite oxide coated ceramic proppants are packed in fissures (fractures), the graphitic oxide coating allows for an efficient transport of gases and liquids (col. 10, lines 27-63)..  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time that the filing of the claimed invention to coat the sand proppants in Fitzgerald with the graphitic oxide nanoparticulate/coating taught in Majumder.  It would have been obvious to one skilled in the art to do so to attain a resultant fracturing fluid that is more effective due to the coated sand proppants having higher temperature/pressure resistance, and an efficient transport of gases and liquids, as taught by Majumder.
Thus, the instant claims are unpatentable over Fitzgerald and Majumder.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768



September 29, 2021